[exhibit101001.jpg]
-1- SECOND AMENDMENT TO FOURTH AMENDED & RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF TERRAFORM GLOBAL, LLC This Second Amendment (this “Amendment”) to
the Fourth Amended and Restated Limited Liability Company Agreement of TerraForm
Global, LLC (the “Company”), dated as of August 5, 2015 (as amended from time to
time, the “LLC Agreement”), is entered into as of June 1, 2016 (the “Amendment
Date”) by TerraForm Global, Inc., a Delaware corporation (“Terra, Inc.”), acting
in its capacity as sole Managing Member of the Company. Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the LLC
Agreement. RECITALS WHEREAS, the Managing Member desires to amend the LLC
Agreement to delegate all of the Managing Member’s rights, powers and authority
with respect to Conflicts Matters (as defined below in this Amendment) to an
independent conflicts committee, subject to the terms and conditions set forth
in this Amendment; WHEREAS, pursuant to Section 9.4 (Amendments and Waivers) of
the LLC Agreement, the Managing Member may in its sole discretion, without the
approval of any other Member or other Person, so amend the LLC Agreement;
WHEREAS, pursuant to Section 9.4 (Amendments and Waivers) of the LLC Agreement,
without further action or execution on the part of any other Member or other
Person, this Amendment may be executed solely by the Managing Member and the
other Members shall be deemed a party to and bound by this Amendment as of the
date of hereof; and WHEREAS, the Corporate Governance and Conflicts Committee of
the Board of Directors of Terra, Inc. (the “CGCC”), exercising the power and
authority delegated to it under the Resolutions of the Board of Directors of
Terra, Inc. dated March 25, 2016 (the “Resolutions”) to evaluate and act
affirmatively with respect to the SUNE Restructuring-Related Matters (as defined
in the Resolutions), has unanimously approved and authorized the adoption,
execution and delivery of this Amendment by the Managing Member; and WHEREAS,
the approval of this Amendment by the CGCC satisfies the requirement set forth
in Section 9.4 (Amendments and Waivers) of the LLC Agreement that this Amendment
be approved by a majority of Terra, Inc.’s directors on the Independent
Conflicts Committee. AMENDMENT NOW THEREFORE, the Managing Member hereby amends
the LLC Agreement as follows:



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
-2- 1. Managing Member; Delegation of Authority and Duties. Section 6.1
(Managing Member; Delegation of Authority and Duties) of the LLC Agreement is
supplemented by adding the following provision as Section 6.1(d): “(d)
Delegation of Authority by Managing Member to Conflicts Committee. (i) In
accordance with Section 6.1(c), to the fullest extent permitted by law, until
the first annual meeting of the stockholders of Terra, Inc. held after December
31, 2016, the Managing Member hereby delegates to the LLC Conflicts Committee
(as defined in Section 6.1(d)(iv) below) exclusive power to exercise all rights,
powers and authority of the Managing Member to manage and control the business
and affairs of the Company and its Controlled Affiliates relating to or
involving SunEdison or any of its Affiliates (other than the Company and its
Controlled Affiliates) (the “Conflicts Matters”), including to: a. enter into,
terminate, modify, cancel, waive or amend any agreement, lease, license,
evidence of indebtedness, mortgage, indenture, security agreement or other
contract, whether written or oral, with or involving SunEdison or any of its
Affiliates (other than the Company and its Controlled Affiliates) (each, a “SUNE
Agreement”); b. exercise, enforce or waive any rights, powers, preferences or
authority of the Company or any of its Controlled Affiliates under or in
connection with any SUNE Agreement; c. initiate, pursue, defend, settle,
release, waive or compromise any claim, action, suit, arbitration, proceeding,
investigation, audit or inquiry, in each case, whether civil, criminal or
administrative, in law or in equity, involving SunEdison, any of its Affiliates
(other than the Company and its Controlled Affiliates) or any of its or their
directors or officers (in their capacity as such), whether with respect to past,
present or future acts or omissions; d. exercise, enforce or waive any rights,
powers, preferences or authority under this Agreement, the Act or applicable
law, or enter into any agreement or arrangement with any party, with respect to
or in connection with the potential disposition by SunEdison of Equity
Securities of the Managing Member, the Company or any other Controlling
Affiliate of the Company (whether by stock or asset sale, merger,



--------------------------------------------------------------------------------



 
[exhibit101003.jpg]
-3- consolidation or other business combination), including the establishment of
arrangements for access to confidential information about the Company and its
Affiliates and the implementation of takeover defenses; e. amend, supplement,
waive or modify this Agreement in any manner that impacts the rights or
obligations of SunEdison or any of its Affiliates (other than the Company and
its Controlled Affiliates) in their capacity as Members or holders of Equity
Interests in the Company; and f. such other matters as the LLC Conflicts
Committee may determine from time to time involve a conflict of interest between
the interests of the Company or any of its Controlled Affiliates and the
interests of SunEdison or any of its Affiliates (other than the Company and its
Controlled Affiliates); provided, however, that “Conflicts Matters” shall not
include the Managing Member’s rights, power and authority under clause (ii) of
Section 6.1(d)(iii) below and clause (y) of Section 6.1(d)(iv) below to revoke,
amend, supplement, waive or modify the delegation of exclusive rights, powers
and authority with respect to Conflicts Matters to the LLC Conflicts Committee
pursuant to this Section 6.1(d)(i) or to remove or appoint any member of the LLC
Conflicts Committee, in each case with Independent Shareholder Approval. (ii)
Until such time as such delegation of rights, powers and authority expires or is
revoked by the Managing Member in accordance with the terms of this Agreement,
(x) the LLC Conflicts Committee exclusively shall have all rights, powers and
authority of the Managing Member under this Agreement and the Act with respect
to the Conflicts Matters, and (y) no action by the Company or the Managing
Member pursuant to this Agreement or the Act with respect to any Conflicts
Matter shall be effective unless taken, approved or ratified by the LLC
Conflicts Committee or any Person to whom the LLC Conflicts Committee shall have
delegated the right, power and authority to take, approve or ratify such action
in accordance with this Section 6.1(d). For the avoidance of doubt, the LLC
Conflicts Committee shall have the exclusive power and authority to delegate to
one or more other Persons (including Officers) the rights, powers and authority
with respect to Conflicts Matters delegated to it by the Managing Member to the
same extent as the Managing Member has the power and authority to delegate
rights, powers and authority pursuant to Section 6.1(c). The LLC Conflicts
Committee shall also be entitled to the benefit of all rights and powers of the
Managing Member in connection with the exercise of the rights delegated
hereunder.



--------------------------------------------------------------------------------



 
[exhibit101004.jpg]
-4- (iii) Notwithstanding any other provision of this Agreement (including
Section 9.1 (Separate Agreements; Schedules) and Section 9.4 (Amendments and
Waivers)), the delegation of exclusive rights, powers and authority with respect
to Conflicts Matters by the Managing Member to the LLC Conflicts Committee
pursuant to Section 6.1(d)(i) may not be revoked and the provisions of this
Section 6.1(d) may not be amended, supplemented, waived or modified (including
in connection with any merger, restructuring, plan of reorganization or
liquidation, dissolution, winding-up or consolidation) and the members of the
LLC Conflicts Committee may not be removed, except by a written instrument
signed by the Managing Member acting with either (i) the prior written consent
of a majority of the members of the LLC Conflicts Committee as of the time of
such revocation, amendment, supplement, waiver or modification or removal or
(ii) the prior approval of the holders (other than, directly or indirectly,
SunEdison or any of its Affiliates) of a majority of the outstanding shares of
Class A Common Stock (other than any such shares of Class A Common Stock held,
directly or indirectly, by SunEdison or any of its Affiliates) (clause (ii)
being the “Independent Shareholder Approval”). (iv) The term “LLC Conflicts
Committee” shall mean a committee composed of (x) Mr. Jack Jenkins-Stark, Mr.
Chris Compton and Mr. Hanif “Wally” Dahya, (y) any individual appointed to the
LLC Conflicts Committee by the Managing Member with Independent Shareholder
Approval of such individual and (z) any individual appointed to the LLC
Conflicts Committee by a majority of the members of the LLC Conflicts Committee
in office immediately prior to such appointment, in each case until their
resignation or removal; provided that, except as otherwise determined by the
affirmative vote of a majority of the members of the LLC Conflicts Committee
under exceptional and limited circumstances, each member of the LLC Conflicts
Committee must satisfy such independence requirements as, in the determination
of the LLC Conflicts Committee, would satisfy the NASDAQ Global Select Market
standards for “independent directors” and nominations committee members, if such
standards were applicable to the LLC Conflicts Committee. (v) The LLC Conflicts
Committee may establish its own rules of procedure from time to time by the
affirmative vote of a majority of the members of the LLC Conflicts Committee and
shall operate in accordance with such rules. Notwithstanding anything in this
Agreement to the contrary, so long as the LLC Conflicts Committee has the same
members as the Corporate Governance and Conflicts Committee of the board of
directors of Terra, Inc. (the “CGCC”), any action or decision of the CGCC duly
taken or made in accordance with Terra, Inc.’s certificate of incorporation,
by-laws and charter of the CGCC shall be deemed to constitute an action or
decision of the LLC Conflicts Committee if and to the extent it covers any
Conflicts Matters. (vi) Notwithstanding any other provision of this Agreement
(including Section 9.3 (Parties in Interest)), (x) the provisions of this
Section 6.1(d) are intended to be for the benefit of, and shall be enforceable
by, each member of



--------------------------------------------------------------------------------



 
[exhibit101005.jpg]
-5- the LLC Conflicts Committee in his or her capacity as such, and (y) the
provisions of Section 6.1(d)(iii), Section 6.1(d)(iv)(y) and this Section
6.1(vi) are intended to be for the benefit of, and shall be enforceable by, the
holders of Class A Common Stock (other than SunEdison or any of its Affiliates).
The Managing Member hereby designates each member of the LLC Conflicts Committee
as an “Indemnitee” for purposes of this Agreement and any act or omission taken
in connection with its exercise of rights hereunder. 2. Governing Law. This
Amendment shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflict of laws principles. 3. Captions.
The headings of the several sections and subsections of this Amendment are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment. 4. Reference to the LLC
Agreement. Any and all notices, requests, certificates and other documents or
instruments executed and delivered concurrently with or after the execution and
delivery of this Amendment may refer to the LLC Agreement without making
specific reference to this Amendment, but all such references shall be deemed to
include this Amendment, unless the context shall otherwise require. 5.
Effectiveness of the LLC Agreement. Except as expressly provided herein, nothing
in this Amendment shall be deemed to waive or modify any of the provisions of
the LLC Agreement. In the event of any conflict between the LLC Agreement and
this Amendment, this Amendment shall prevail.



--------------------------------------------------------------------------------



 
[exhibit101006.jpg]
-6- IN WITNESS WHEREOF, the Managing Member has executed this Amendment,
effective as of the date first written above. TerraForm Global, Inc. By: /s/
Peter Blackmore___________ Name: Peter Blackmore Title: Chairman and Interim
Chief Executive Officer



--------------------------------------------------------------------------------



 